Case 19-17151-ABA          Doc 39
                          Filed 03/22/21 Entered 03/22/21 09:48:53                      Desc Main
                         Document
  UNITED STATES BANKRUPTCY COURT       Page 1 of 3
  DISTRICT OF NEW JERSEY

  Caption in Compliance with D.N.J. LBR 9004-1(b)


  Moshe Rothenberg, Esq.
  Attorney at Law
  880 E. Elmer Road
  Vineland, NJ 08360
  Phone: (856) 236-4374
  Fax: (856) 405-6769
  Attorney for Debtor(s)



  In Re:                                                 Case No.:          19-17151

                                                          Judge:            ABA
  Dorothy Broughton
                                                         Chapter:           13




                  CHAPTER 13 DEBTOR’S CERTIFICATION IN OPPOSITION


       The debtor in this case opposes the following (choose one):

       1.       ☐ Motion for Relief from the Automatic Stay filed by                        , creditor,

                A hearing has been scheduled for ____________________________, at ___________.


                ☐ Motion to Dismiss filed by the Chapter 13 Trustee.

                A hearing has been scheduled for ____________________________, at ___________.


                ☒ Certification of Default filed by Nationstar Mortgage LLC d/b/a Champion Mortgage

                Company.

                I am requesting a hearing be scheduled on this matter.


           2.   I oppose the above matter for the following reasons (choose one):

                ☐ Payments have been made in the amount of $ ___________________, but have not
                been accounted for. Documentation in support is attached.
Case 19-17151-ABA         Doc 39        Filed 03/22/21 Entered 03/22/21 09:48:53                 Desc Main
                                       Document      Page 2 of 3



               ☐ Payments have not been made for the following reasons and debtor proposes
               repayment as follows (explain your answer):




               ☒ Other (explain your answer): I know I fell behind on the stipulaton payments but
                        according to my records those payments should now be brought current and I
                        have been paying the taxes as well.




       3.      This certification is being made in an effort to resolve the issues raised in the certification
               of default or motion.

       4.      I certify under penalty of perjury that the above is true.



Date: March 22, 2021                                               /s/ Dorothy Broughton
                                                                   Debtor’s Signature

Date: ______________                                               /s/
                                                                   Debtor’s Signature




NOTES:

1.     Under D.N.J. LBR 4001-1(b)(1), this form must be filed with the court and served on the Chapter
       13 Trustee and creditor, if applicable not later than 7 days before the date of the hearing if filed in
       opposition to a Motion for Relief from the Automatic Stay or Chapter 13 Trustee=s Motion to
       Dismiss.

2.     Under D.N.J. 4001-1 (b)(2), this form must be filed with the court and served on the Chapter 13
       Trustee and creditor, if applicable not later than 14 days after the filing of a Certification of
       Default.
Case 19-17151-ABA   Doc 39    Filed 03/22/21 Entered 03/22/21 09:48:53   Desc Main
                             Document      Page 3 of 3
                                                                            rev.8/1/15
